DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/15/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
a post-processing unit that performs post-processing in claim 1;
a pressing member in claim 7;
a cross-cutting unit in claim 13; and 
an image forming apparatus that forms an image in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12, 14 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “the standby path being arranged on an upstream side or (emphasis added) a downstream side of the post-processing unit … wherein a portion of the main conveyance path is located either: (i) upstream of the entire post processing unit and downstream of the standby path; or (ii) downstream of the entire post processing unit and upstream of the standby path” in lines 8-13.  The examiner notes that these two limitations recite two different pairs of alternatives, for a total of four total alternatives.  However, the original disclosure does not disclose the alternative of a standby path being arranged on an upstream side of a post-processing unit … wherein a portion of the main conveyance path is located (ii) downstream of the entire post processing unit and upstream the of the standby path”.  The original disclosure also does not disclose the alternative of a standby path being arranged on a downstream side of a post-processing unit … wherein a portion of the main conveyance path is located (i) upstream of the entire post processing unit and downstream of the standby path.  Therefore, the original disclosure does not support that the inventors had possession of the claimed invention.
Claims 2-12, 14 and 15 depend on claim 1 and are rejected for inheriting the same problem.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 9-12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2011/0058875 by Kobayashi et al. (“Kobayashi”).

As for claim 1, Kobayashi discloses a post-processing apparatus (B) configured to be coupled to an image forming apparatus (A) or another post-processing apparatus (C), the post-processing apparatus comprising:
a post-processing unit (11A, 8a, 8b) configured to perform post-processing (i.e. sheet creasing and folding) to a sheet that is conveyed, the post-processing unit (11A, 8a, 8b) being configured to alter the sheet by performing the post-processing to the sheet; and
a standby path (beginning above the nip between 8a and 8b where 11A enters the path 5/5A in Fig. 2, continuing through the nip between 8a and 8b and continuing through 9) deviating (near the nip between 8a and 8b) from a main conveyance path (5a, 5, 5b) to form a three-way intersection (above the nip between 8a and 8b, where the three ways are: one entrance to the intersection via 5a and two exits: via 5 and via the nip between 8a and 8b) with the main conveyance path, the standby path being arranged on an upstream side or a downstream side (9 is downstream 11A) of the post-processing unit (11A), the standby path being capable of holding the sheet (along 9),
wherein a portion (5b) of the main conveyance path (5a, 5, 5b) is located either: (i) upstream of the entire post processing unit and downstream of the standby path; or (ii) downstream of the entire post processing unit (5b is downstream 11A, 8a, 8b in Fig. 2) and upstream of the standby path (i.e. the sheet enters 5b first in Fig. 5 and then enters standby path 9 as shown in Fig. 7; therefore 5b is upstream 9), and
wherein the post-processing unit (11A, 8a, 8b) is configured to perform the post-processing in a state in which an end of the sheet is in the standby path (see Figs. 5 and 6, where a middle crease is formed in the nip between 8a and 8b and the nip is in the standby path).

As for claim 2, Kobayashi discloses that the post processing is any one of slitting processing, gutter slitting processing, cross-direction cutting processing, crease processing (see Fig. 6), feed-direction perforating processing, or cross-direction perforating processing.

As for claim 9, Kobayashi discloses that the standby path (beginning above the nip between 8a and 8b and continuing through 9) is provided by a purge path (9) for purging a sheet (into 19).

As for claim 10, Kobayashi discloses that the standby path (beginning above the nip between 8a and 8b and continuing through 9) is provided by a detour path (beginning above the nip between 8a and 8b and continuing through 9) for the sheet.

As for claim 11, Kobayashi discloses that the post-processing unit (11A, 8a, 8b) is disposed at an upstream part (e.g. 11A is upstream 5b) of the post-processing apparatus (B), and the standby path (beginning above the nip between 8a and 8b and continuing through 9) is arranged on an upstream side of the post-processing unit (i.e. the beginning of the standby - the portion above the nip between 8a and 8b - upstream 8a and 8b).

As for claim 12, Kobayashi discloses that the post-processing unit (11A, 8a, 8b) is disposed at a downstream part (i.e. 11A is downstream of 6) of a body (1) of the post-processing apparatus body, and the standby path (beginning above the nip between 8a and 8b and continuing through 9) is arranged on a downstream side of the post-processing unit (i.e. path 9 is downstream 8a and 8b).

As for claim 14, Kobayashi discloses:
an image forming apparatus (A) configured to form an image on a sheet; and
the post-processing apparatus according to claim 1 (see the rejection of claim 1 above) configured to perform the post-processing to the sheet on which the image is formed by the image forming apparatus (see Fig. 1).

As for claim 15, Kobayashi discloses that the end of the sheet is a leading end of the sheet (see Fig. 6, where a middle crease has become the leading edge).

Allowable Subject Matter
Claim 13 is allowed.
Regarding claim 13, the reasons for allowance disclosed in the Non-Final Office Action dated 4/19/2021 is maintained.

Response to Arguments
Applicant's arguments filed 9/15/2022 have been fully considered but they are not persuasive.
On pages 6 and 7 of the Remarks, regarding the rejection under 35 USC 112(a), Applicant argues that an ordinary skilled artisan would appreciate that the “or” terminology does not give rise to incompatible combinations of claimed features.  The examiner respectfully disagrees.  The plain meaning of the terms in the claim clearly describe “incompatible combinations” that Applicant does not possess.  Therefore, the examiner maintains the rejection.
On page 8 of the Remarks, Applicant argues that Kobayashi does not disclose  “wherein the post-processing unit is configured to perform the post-processing in a state in which an end of the sheet is in the standby path”.  The examiner respectfully disagrees.  The examiner has reinterpreted the standby path of Kobayashi to begin immediately above the nip between 8a and 8b.  In this arrangement/interpretation, the folding occurs when the sheet is in the nip between 8a and 8b.  Since the nip between 8a and 8b is part of the standby path, the post processing occurs while an end of the sheet is in the standby path.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853